Citation Nr: 1502729	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  04-26 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  For the period prior to March 23, 2012, entitlement to a compensable initial disability rating for residuals of meningitis.
 
2.  For the period beginning on March 23, 2012, entitlement to a disability rating in excess of 10 percent for residuals of meningitis.

3.  Entitlement to a separate evaluation of 30 percent for cognitive disorder as secondary to residuals of meningitis prior to June 28, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran had active service from May 1957 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Albuquerque, New Mexico.  During the course of the appeal, jurisdiction was transferred to the RO in Huntington, West Virginia.

In November 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing at the Huntington, West Virginia RO.  A transcript of the proceeding has been associated with the claims file.

In April 2011, the Board remanded this matter for further development.  Thereafter, in a May 2012 rating decision the Appeals Management Center (AMC) granted a higher initial rating of 10 percent for the Veteran's residuals of meningitis, effective March 23, 2012.  As this did not constitute a grant of the full benefit sought on appeal, the Veteran's claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a January 2013 rating decision of the Huntington RO granted entitlement to service connection for a cognitive disorder secondary to residuals of meningitis, and assigned a 30 percent disability rating, effective June 28, 2012.  The Veteran has initiated an appeal as to the current assigned effective date for the award of 30 percent for his cognitive disorder.  As the award arose out of the Veteran's initial claim for increased rating for his service-connected meningitis and the governing rating criteria specifically states that residuals of meningitis should be rated separately under an appropriate diagnostic code, the issue is part and parcel of his claim of entitlement to a higher rating on appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8019, Note (1).  Therefore, the Board has jurisdiction over such issue, and it has been included on the title page of this decision.

In March 2013, August 2013, and January 2014, the Board remanded this matter for additional development, and the case is again before the Board.

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 4, 2011, the Veteran's disability due to residuals of meningitis has been manifested by no more than minimal complaints of speech and language impairments, occasional loss of balance, and complaints of memory loss, as well as hearing loss which has been separately evaluated as service-connected disability. 

2.  Prior to May 4, 2011, the preponderance of the competent medical evidence weighs against a finding of a separate diagnosed cognitive disorder as residual of meningitis. 

3.  The date of a May 4, 2011 VA psychiatric examination report is the first competent medical evidence of record that demonstrates a separate diagnosed cognitive disorder as residual of meningitis.

4.  From May 4, 2011 to March 23, 2012, the Veteran's disability due to residuals of meningitis has been manifested by no more than minimal complaints of speech and language impairments, occasional loss of balance, as well as complaints of memory loss and hearing loss which have been separately evaluated as service-connected disabilities. 

5.  At no point during the applicable period under appeal has the Veteran's disability due to meningitis has been manifested by active disease process, and no other ratable residuals of meningitis have been identified.

6.  At no point since May 4, 2011 has the Veteran's cognitive disorder been manifested by more than mild memory and concentration impairment that results in decreased work efficiency and intermittent periods of inability to perform occupational tasks. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation of 10 percent, and not higher, prior to March 23, 2012 for residuals of meningitis have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.124a, Diagnostic Code 8019 (2014).

2.  The criteria for entitlement to an evaluation in excess of 10 percent since March 23, 2012 for residuals of meningitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.124a, Diagnostic Code 8019 (2014).

3.  The criteria for entitlement to a separate 30 percent evaluation for cognitive disorder as secondary to meningitis since May 4, 2011, and not earlier, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 8019, 9440 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the initial evaluations assigned following the grants of service connection for his disability due to meningitis and separate evaluation for cognitive disorder.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003). Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for residuals of meningitis.

Concerning VA's duty to assist, the Board notes that the VA has obtained the Veteran's service treatment records, post-service VA and private treatment records, and his testimony and lay statements. 

With respect to the VA examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claim.  The Veteran was afforded VA neurologic examinations in May 2004 and May 2011 as well as VA psychiatric examinations in May 2011 and December 2012.  These examination reports reflect that the Veteran's past medical history and his complaints were considered as well as the findings obtained from the clinical examination.  The examiners rendered appropriate diagnosis and medical conclusions consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Furthermore, the Veteran was afforded a Board hearing in November 2010.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

The Board is also satisfied as to substantial compliance with its April 2011 and January 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for VA examinations, which were provided in May 2011.  The April 2011 remand also included obtaining the Veteran's recent VA treatment records, which were associated with the claims file.  Finally, pursuant to the March 2013, August 2013, and January 2014 remands directives the claims were readjudicated to include consideration of VA's anti-pyramiding law, which was accomplished in the September 2014 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id. 

Here, during the Board hearing, the AVLJ specifically noted the issues as shown on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative.  The Veteran's representative and the AVLJ asked questions to draw out the evidence that related the Veteran's disorders to his active military service, the only element of the claims in question.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the AVLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

2.  Increased Rating 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.21(a), 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the claim period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, assignment of separate ratings for separate and distinct symptomatology is not precluded where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Residuals of Meningitis

The Veteran seeks higher initial evaluation for his disability due to residuals of meningitis.  He is currently service-connected for residuals of meningitis and has been assigned a non-compensable disability rating prior to March 23, 2012, and thereafter, an evaluation of 10 percent, under the provisions of Diagnostic Code 8019 of VA's Rating Schedule.  38 C.F.R. § 4.124a.  Diagnostic Code 8019 pertains to epidemic cerebrospinal meningitis.

Diagnostic Code 8019 provides for a 100 percent evaluation when the disease is active.  Otherwise, residuals are to be rated separately, with any residuals identified receiving a minimum 10 percent evaluation.  38 C.F.R. § 4.124a.  Essentially, Diagnostic Code 8019 contemplates that, through use of analogous ratings, any residuals of the meningitis should be rated based on the appropriate analogous Diagnostic Code.  See 38 C.F.R. § 4.124a (noting that VA should especially consider psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule).  Crucially, Note (1) under this section specifies that it is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  See 38 C.F.R. § 4.24a, Note (1).

Here, the lay and medical evidence of record demonstrates that at no time during the appeal period has the Veteran been shown to have meningitis that is active.  Consequently, a 100 percent rating under Diagnostic Code 8019 is not warranted, and the disability must therefore be rated based on residuals.  See 38 C.F.R. § 4.24a.  In order to receive compensation for any residual disability, such disability must have become chronic.  Thus, the focus is on whether such symptoms became chronic disabilities.

The Board notes that the Veteran has already been assigned separate compensable evaluations for bilateral hearing loss and cognitive disorders as residuals of meningitis.  See April 2004 and January 2013 rating decisions.  The Veteran withdrew his appeal of the initial assigned rating for bilateral hearing loss disability, see a February 2010 correspondence, but he has appealed the initial assigned effective date of the separate award for cognitive disorder as part and parcel of his claim for initial higher evaluation for residuals of meningitis.  The Board will address the Veteran's claim for an earlier assigned effective date for the award of a separate 30 percent evaluation in the section below. 

The Veteran seeks entitlement to a compensable evaluation for disability due to residuals of meningitis prior to March 23, 2012, and thereafter evaluation in excess of 10 percent (a part from the already separate assigned compensable evaluations for bilateral hearing loss and cognitive disorder).  The Veteran contends that his disability due to residuals of meningitis has been manifested by learning difficulty, speech and language impairments, and occasional loss of balance as well as complaints of memory loss and hearing loss.  See June 2004 notice of disagreement.  

The Board acknowledges that the medical evidence of record does not demonstrate objective findings of learning difficulty, speech and language impairments, or occasional loss of balance.  Notably, both the reports of a May 2004 and a May 2011 VA examinations failed to reflect objective findings as residuals of meningitis.  However, the Board cannot ignore the Veteran's competent lay statements and testimony regarding his subjective observations of impaired learning, speech, and language abilities as well as his occasional loss of balance throughout the applicable period under appeal.   

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Here, the Veteran is certainly competent to report that he had difficulty with learning, speech, and languages as well as report that he occasionally losses his balance.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, the Veteran has submitted medical treatises that reflect that symptoms of learning, speech, and language impairments can be residuals of meningitis.  While the report of a May 2011 VA spinal cord examination report does not reflect objective findings of speech or language impairment, the VA examiner did not rule out that the Veteran's subjective complaints were associated with his meningitis.  Rather, the 2011 VA examiner only concluded that there were no objective findings as residuals of meningitis on clinical evaluation.  The Veteran's subjective complaints are sufficient to support the assignment of a compensable 10 percent evaluation as minimal residuals of meningitis throughout the entire period under appeal.  See 38 C.F.R. § 4.24a, Diagnostic Code 8019. 

Also, the Veteran has consistently complained of memory loss problems throughout the period under appeal.  Here, the competent medical evidence of record does not show he was provided with a separate diagnosis of cognitive disorder until the date of the May 4, 2011 VA psychiatric examination.  While a June 23, 2005 VA mental health consultation report shows that the Veteran complained of short-term memory loss problems and a diagnosis of cognitive disorder was provided based on subjective complaints, the diagnosis was ruled out during subsequent clinical evaluation.  The report of a June 24, 2004 VA neuropsychiatric evaluation shows there was no objective evidence to support a diagnosis of dementia or other diagnosable neuropsychiatric disorder.  The June 24, 2005 VA neuropsychiatric evaluation report contains no diagnosis was given based on the findings from clinical evaluation.  The subsequent VA medical records do not reflect diagnosis of cognitive disorder until the May 4, 2011 VA psychiatric examination.  This is the first subsequent competent medical evidence of record that shows a separate diagnosis of cognitive disorder.  In the May 2011 VA psychiatric examination report, the VA examiner concluded that the Veteran's symptomatology met the diagnostic criteria for a diagnosis of cognitive disorder as secondary to meningitis.  

The medical evidence demonstrates that as of the date of the May 4, 2011 VA psychiatric examination there is a separate diagnosis of cognitive disorder as secondary to meningitis; however, the lay evidence of record has shown subjective complaints of memory loss throughout the period under appeal.  As such, for the period prior to May 4, 2011, the Veteran's complaints of memory loss, which did not support a separate diagnosis, can be considered with his other subjective complaints as residuals of meningitis.  As of the date of the May 4, 2011 VA psychiatric examination, which demonstrates a separate diagnosis of cognitive disorder based on his complaints of memory loss, he can be afforded a separate compensable evaluation for cognitive disorder as residual of meningitis.  See 38 C.F.R. § 4.24a, Diagnostic Code 8019, Note (1). 

At no point does the evidence of record support the assignment of additional compensable evaluations for residuals of meningitis.  Again, both the May 2004 and May 2011 VA examination reports show no objective findings of residuals of meningitis despite the Veteran's subjective complaints.  The preponderance of the competent medical evidence is against a finding of any additional compensable evaluations assigned as residuals of meningitis.  See 38 C.F.R. § 4.24a, Diagnostic Code 8019, Note (1).

As explained above, throughout the applicable period under appeal, the Veteran's disability have been manifested by subjective complaints of residuals of meningitis, which supports the assignment of the 10 percent evaluation for the entire period under appeal.  Since the evidence of record supports the assignment of a 10 percent evaluation during the entire period under appeal, staged ratings are no longer warranted.  See 38 C.F.R. § 4.1.

Separate Evaluation for Cognitive Disorder 

Based on the medical evidence, and as noted above, in a January 2013 rating decision, the Veteran was awarded service connection cognitive disorder as secondary to meningitis, and a 30 percent rating was assigned, effective from June 28, 2012.  The Board finds support in this decision based on the medical evidence contained in the May 4, 2011 VA psychiatric examination that demonstrates that the Veteran had a cognitive disorder as a result of service-connected meningitis.  

Initially, the Board notes that the RO assigned June 28, 2012 as the effective date for the award of a separate evaluation for cognitive disorder as secondary to meningitis based on the date of receipt of a claim.  See June 28, 2012 correspondence in which the Veteran requested entitlement to service connection for cognitive disorder as secondary to meningitis.  However, the governing rating criteria for the Veteran's claim for initial increased rating for his service-connected meningitis specifically states that residuals of meningitis should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.124a, Diagnostic Code 8019, Note (1).  The record reflects that the Veteran has consistently asserted that his residuals of meningitis included symptoms of memory loss.  As such, the issue of whether a separate compensable evaluation is warranted for his complaints of memory loss has been part and parcel to his claim of entitlement to a higher rating on appeal.  

That being said, as discussed above, the weight of competent medical evidence does not demonstrate a separate diagnosis of cognitive disorder until the date of the May 4, 2011 VA psychiatric examination.  As such, the assignment of May 4, 2011, and not earlier, as the effective date for the award of separate compensable evaluation for cognitive disorder as secondary to meningitis is warranted.  Note (1) under the rating criteria for Diagnostic Code 8019 dictates that the assignment of a separate compensable evaluation above the minimum for residuals of meningitis has an identifying diagnosis and corresponding diagnostic codes.  See 38 C.F.R. § 4.124a, Diagnostic Code 8019, Note (1).  The preponderance of the competent medical evidence is against a finding that the Veteran's complaints of memory loss were attributed to a separate diagnosed disorder prior to the date of the May 4, 2011 VA psychiatric examination.  The June 24, 2005 VA neuropsychiatric evaluation and consultation report ruled out a separate diagnosis of cognitive disorder based on the lack of objective evidence of dementia or other neuropsychiatric disorder shown on clinical evaluation.  The first competent medical evidence of a separate diagnosis of cognitive disorder is not shown until the date of the May 4, 2011 VA psychiatric examination.  

The Board will now consider the appropriate evaluation of the Veteran's disability due to cognitive disorder as secondary to meningitis since the date of the May 4, 2011 VA psychiatric examination.  

The Veteran's disability due to cognitive disorder was evaluated pursuant to Diagnostic Code 9326 of 38 C.F.R. § 4.130 which addresses dementia due to other neurologic conditions.  All dementia disorders are rated under the same criteria in the General Rating Formula for Mental Disorders of 38 C.F.R. § 4.130. 

Under Diagnostic Code 9326, a 30 percent rating is appropriate where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9326. 

A 50 percent evaluation is assigned under Diagnostic Code 9326 when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Higher evaluations are assigned for more severe social and occupational impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9326.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Throughout the applicable period under appeal, the Veteran has complained of short-term memory loss problems manifested by his difficulty in recalling phone numbers, street names, and people's names.  He testified that he required the assistance of his wife and blackberry to help prompt his memory.  See October 2004 Decision Review Officer hearing transcript and November 2010 Travel Board hearing transcript.  

The report of the May 2011 VA psychiatric examination shows that the Veteran complained of mild to moderate functional impairment due to his memory problems with learning new material, remembering telephone numbers, following directions, and recalling names.  On mental status examination, the VA examiner observed that the Veteran was cooperative and he maintained good eye during the clinical evaluation.  His speech was relevant and coherent, he denied any suicidal or homicidal thoughts, and his thought process, judgment, insight, and impulse control was intact.  His mood was considered congruent with complaints of memory loss.  There was evidence of short-term memory loss but his long-term memory, such as involving highly repetitive acts as driving and hand-eye coordination for work, remained intact.  The Veteran scored 18 out of 30 on intellectual and sensorial evaluations.  There was no evidence of obsessive or ritualistic behavior, except to the extent that it helps his memory problems.  

The 2011 VA examiner concluded that the Veteran's symptomatology supported a diagnosis of cognitive disorder secondary to meningitis.  The Veteran was assigned a Global Assessment Functioning scaled score of 55, which is indicative of moderate symptoms.  The 2011 VA examiner further concluded that the Veteran has moderate memory impairment and his disability results in occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms but generally satisfactory functioning.  

The Veteran was afforded another VA psychiatric examination in December 2012, which shows the VA examiner confirmed a diagnosis of cognitive disorder based on the findings from clinical evaluation.  It was noted that the Veteran's disability was manifested by moderate memory loss and difficulty understanding complex task.  He was assigned a GAF of 60.  The 2012 VA examiner concluded that the Veteran's disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily.  The 2012 VA examiner further concluded that the Veteran's disability had remained static since the May 2011 VA examination.  

Subsequent VA treatment records do not show that the Veteran has sought any treatment for his memory problems or cognitive disorder.  

Based on a review of the record, the Board does not demonstrate that the Veteran's symptomatology had worsened to a level more severe than 30 percent disabling at any point during the period under appeal.  As such, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  See 38 C.F.R. § 4.1.

Collectively, the aforementioned medical evidence reflects that throughout the appeal period, the Veteran's disability due to cognitive disorder was manifested predominantly by symptoms no more moderate short-term memory loss and difficulty with complex tasks.  These symptoms are contemplated in the 30 percent evaluation under Diagnostic Code 9326.  Moreover, both the 2011 and 2012 VA examiners found that the Veteran's symptoms resulted in no more than occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms but generally satisfactory functioning.  The Veteran relies on his wife and use of his blackberry to prompt his memory, as well as utilize ritualistic behavior such as organizing his hearing aids, to help alleviate his memory loss problems.  Overall, the Veteran's symptomatology does not support an evaluation in excess of 30 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

At no point during the appeal period does the Veteran's overall symptomatology meet the criteria for a rating in excess of 30 percent.  In this regard, the medical evidence does not show the Veteran to have circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, impaired judgment, and impaired abstract thinking, or other symptoms that are characteristic of a 50 percent rating.  Rather, the Veteran was cooperative and participated effectively during his examinations, he denied any suicidal or homicidal intent, and he has demonstrated that his speech, thought process, though content, judgment and his memory were intact.  The Veteran has reported that he has a good relationship with his wife.  

Although both short-term memory impairment and difficulty with complex tasks are associated with the diagnostic criteria for a 50 percent rating, the evidence of record does not demonstrate that the Veteran's overall disability from cognitive disorder more closely approximates the level of severity associated with a 50 percent rating.  See Mauerhan, 16 Vet. App. at 442.   In this regard, the Veteran does not complain of any other symptoms associated with his cognitive impairment and he has consistently described his memory problems as manifested by mild to moderate functional impairment.  Both VA examiners found that the Veteran's disability was consistent with mild to moderate functional impairment.  The Board does not find that the severity of the Veteran's disability due to cognitive disorder supports the assignment of an evaluation in excess of 30 percent under Diagnostic Code 9326.  See 38 C.F.R. § 4.130. 

In addition, throughout this period, the Veteran has been assigned GAF scaled scores of 55 and 60, which is indicative of moderate symptoms, and not as severe symptoms which must be shown to warrant the 50 percent disability rating.  See American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.  The evidence of record does not support an evaluation of 50 percent for this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9326.

The Board also considered the Veteran's entitlement to a higher 70 or 100 percent disability rating.  There is no indication of occupational and social impairment with deficiencies in most areas or total occupational and social impairment, as would be required by either higher rating.  There is no evidence of suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  Or any evidence of gross impairment in thought processes and communication or persistence danger of hurting self or others; nor is there persistent delusions and hallucinations, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives or own name.  The evidence as shown above does not show the level social and occupational impairment as contemplated by the 70 or 100 percent schedular evaluations. 

In short, after a review of all the evidence of record, the Board finds that for the entire period under appeal, the objective medical findings of record do not demonstrate that Veteran's cognitive disorder supports an evaluation in excess of 30 percent since May 4, 2011.  The GAF scores assigned are also consistent with such a conclusion.  At no point does the medical evidence show that his symptomatology warrants an assignment of the next higher, 50 percent, rating for mental health disability (and does not approximate those criteria).   Accordingly, an increased disability rating in excess of 30 percent since May 4, 2011 is not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9326.

Other Considerations

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's disability present such an exceptional disability picture that the applicable schedular criteria are inadequate.  The Veteran's disabilities as residuals of meningitis are manifested by subjective difficulty with speech and language and occasional loss of balance, as well as cognitive impairment and hearing loss.  Notably, his symptomatology associated with his cognitive impairment and hearing loss are specifically contemplated by the rating schedule, and the rating schedule provides a minimum disability rating when separate diagnosed disabilities cannot be identified as residual of meningitis.  There is no indication of alleged or observed symptomatology of the Veteran's disability that is not already contemplated through the existing rating criteria.  Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue.  In any event, the Veteran has not shown that his service-connected disability under evaluation caused him marked interference with employment, meaning above and beyond that contemplated by the current schedular rating.  While the Veteran's disability affects his functional capacity, he has not asserted, and the evidence of record does not demonstrate, that his disability has caused marked inference with his employment.  Moreover, the Veteran's service-connected disabilities also do not necessitate frequent periods of hospitalization, or otherwise render impracticable the application of the regular schedular standards.  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board also notes that this case does not raise a claim of entitlement to a total disability rating due to individual unemployability (TDIU).  The Veteran has not asserted, nor does the evidence of record shows, that he is unable to obtain or maintain substantially gainful employment.  He has asserted that his disability affects his functional capacity, but he has not asserted that he is unemployable because of disabilities as residuals of meningitis.  Notably, evidence of record shows that the Veteran reported that he retired in 2001 because of his nonservice-connected asthma disability.  As such, this case does not raise a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).



ORDER

Entitlement to an initial evaluation of 10 percent, and not higher, prior to March 23, 2012 for residuals of meningitis is granted. 

Entitlement to an evaluation in excess of 10 percent since March 23, 2012 for residuals of meningitis is denied. 

Entitlement to a separate 30 percent evaluation for cognitive disorder as secondary to meningitis since May 4, 2011, and not earlier, is granted. 




____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


